Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-8, 10-15, 17-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 12 describe video coding including a sequence of filters configured based on primary and secondary parameters and including primary filters configured by primary parameters and secondary filters configured by second parameters, the primary filters occurring prior to the secondary filters in the filtering sequence, the filters further including a reference sample filter as the primary filter, that adaptively filters neighboring samples of a current block to obtain reference samples and an interpolation filter as a secondary filter that predicts samples of the current block by interpolating the reference samples. The claims further require a reference sample filter flag indicating whether the reference sample filter is applied and a filter strength parameter indicating whether weak or strong interpolation is applied by the interpolation filter, the filter strength parameter being determined based on the reference sample filter flag. 
The closest prior arts are Joshi, Maani and Chong. Joshi discloses a sequence of filters used during intra prediction processing including reference smoothing, interpolation filtering, and boundary filtering that are configurable based on parameters including block size, and prediction type. Maani discloses selecting AIS interpolation filters based on a ‘primary parameter’ of whether AIS is applied to integer pixels or not. Chong discloses deblocking, SAO and ALF, and further discloses that ALF may use codebooks for selection of ALF coefficients. However none of the prior arts suggest selection between 
Claims  2-3, 7-8, 10-11, 13-15, 17 and 19-20 depend from claims 1 and 12 and are allowed for the same reasons.
Claim 18 requires a deblocking filter, an SAO filter, and an ALF where the primary parameters include an SAO class and an SAO type of the SAO filter and the secondary parameters are the horizontal and vertical strength, and the SAO type and class select a codebook of the ALF based on the SAO type parameters. 
The closest prior arts are Joshi, Maani and Chong. Joshi discloses a sequence of filters used during intra prediction processing including reference smoothing, interpolation filtering, and boundary filtering that are configurable based on parameters including block size, and prediction type. Maani discloses selecting AIS interpolation filters based on a ‘primary parameter’ of whether AIS is applied to integer pixels or not. Chong discloses deblocking, SAO and ALF, and further discloses that ALF may use codebooks for selection of ALF coefficients. However none of the prior arts suggest selection of an ALF codebook based on the SAO type and class parameters as required by claims 11 and 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423